Per Curiam.
The conviction is predicated upon larceny by false pretenses. The information charged that the defendant represented to the complainant that he was a friend of one Charles Weiner and had been in the company of Weiner for several days and that by color and aid of such false pretenses and representations *217the defendant unlawfully and fraudulently obtained the sum of ten dollars from the complainant. The falsity of the representations charged was not established. The record is devoid of proof that the defendant was not a friend of Weiner, or that he had not been in Weiner’s company for several days. Moreover, the proof tends to indicate that the complainant parted with his money, not at the express solicitation of the defendant, but voluntarily. The alleged statements of the defendant made at the time of his arrest were wholly insufficient to supply the requisite proof.
It follows that the judgment of conviction should be reversed, the information dismissed, and the defendant discharged from custody.
Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.
Judgment reversed, the information dismissed and the defendant discharged from custody.